Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
	The previous objections to claim 11 is withdrawn in view of Applicant’s amendment.
	The rejections of the instant claims under 35 U.S.C. § 101 are withdrawn in view
of Applicant’s amendment and remarks (Applicant Arguments/Remarks Made in an Amendment, REMARKS, pages 6-8) submitted 12/08/2021, in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. Applicant’s arguments/remarks represent the basis for a finding of allowability. Alternatively or additionally, the instant Specification (¶ 185) establishes that “[w]hile it may be possible to obtain relative position and velocity of the WSU 12 from raw accelerometer values, challenges may be faced in many real life applications due to an exponential buildup of error”. The claimed invention addresses this “exponential buildup of error” problem “introduced as a by-product of a plurality of operations for generating performance metrics” (Spec. ¶¶ 185, 190) with the process of “determining data state estimations alterable in response to dynamically determined magnitudes of the acceleration data received successively over time; determining an oscillating signal profile by a plurality of successive data transformations of the acceleration data using the determined data state estimations for reducing data state .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715